Peters, J.
In this case it appears that a poor debtor in due time and manner, made a disclosure of his affairs, and was admitted to the oath. He disclosed certain personal property which was appraised by the justices, and for thirty days or more left in their possession. The ruling at the trial was, that the bond was forfeited because the debtor did not leave in the hands of the justices a written assignment of the property to the creditors. Inasmuch, however, as the debtor was in insolvency at the date of the disclosure, only one dollar was awarded as damages.
The plaintiffs contest the ruling which gave only nominal damages. They argue that the debtor had not gone into the court of insolvency so far that he could not have retraced his steps, and thus evade the responsibilities of his bond and of insolvency proceedings also. The argument is not good. The answer is, that, at the time of the trial, when damages were assessed, it appeared that the insolvency proceedings, which had been commenced prior to the disclosure, were then so far completed that all the debtor’s property had been conveyed to the assignee. The assignee’s title vested in him as of th§ date of the commencement of proceedings in insolvency. Insolvent act of 1878, § 30.. Had the property been regularly assigned to the plaintiffs, they would have got im title thereby and received no sort of advantage therefrom.. The damages could not well be more than nominal. It. S., c.. 113, § 52r

Exceptions overruled.

AppeetoN, C. J., Walton, Babkows, HaNfobtii and YiegiN,, JJ., concurred.